 



Exhibit 10.60

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

INSPIREMD, INC.

 

1. Grant of Option. Pursuant to the terms of this Nonqualified Stock Option
Agreement (this “Agreement”), InspireMD, Inc., a Delaware corporation (the
“Company”), and its Subsidiaries (defined below) (collectively, the “Group”),
the Company grants to

 

Marvin Slosman



(the “Optionee”),

 

an option (the “Option” or “Stock Option”) to purchase a total of sixty thousand
seven hundred ninety-four (60,794) full shares of the Company’s Common Stock
(defined below) (the “Optioned Shares”) at an “Option Price” equal to $1.10 per
share (being equal to the Fair Market Value (defined below) per share of the
Common Stock on the Date of Grant).

 

The “Date of Grant” of this Stock Option is January 2, 2020. The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the tenth (10th) anniversary of the Date of Grant, unless terminated
earlier in accordance with Section 4 below. This Stock Option is intended to
comply with the provisions governing nonqualified stock options under the final
Treasury Regulations issued on April 17, 2007, in order to exempt this Stock
Option from application of Section 409A of the Code and is granted as an
inducement material to the Optionee’s entering into employment with the Company
in accordance with Section 711(a) of the New York Stock Exchange Market Company
Guide.

 

2. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

a. “Applicable Law” means all legal requirements relating to the administration
of equity incentive plans and the issuance and distribution of shares of Common
Stock, if any, under applicable corporate laws, applicable securities laws, the
rules of any exchange or inter-dealer quotation system upon which the Company’s
securities are listed or quoted, the rules of any foreign jurisdiction
applicable to equity awards granted to residents therein, and any other
applicable law, rule or restriction.

 

b. “Board” means the board of directors of the Company.

 

c. “Cause” shall have the meaning assigned to it in the Employment Agreement.

 

 

 

 

d. “Change in Control” means any of the following, except as otherwise provided
herein: (i) any consolidation, merger, or share exchange of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities, or other
property, other than a consolidation, merger, or share exchange of the Company
in which the holders of Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange, or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; (iii) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; (iv) the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who at
the date of this Agreement were directors or become directors after the date of
this Agreement and whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3rds) of the
directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved; (v) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of an aggregate of fifty percent (50%) or more of the voting power
of the Company’s outstanding voting securities by any person or group (as such
term is used in Rule 13d-5 under the Exchange Act) who beneficially owned less
than fifty percent (50%) of the voting power of the Company’s outstanding voting
securities on the date of this Agreement; provided, however, that
notwithstanding the foregoing, an acquisition shall not constitute a Change in
Control hereunder if the acquirer is (x) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (y) a Subsidiary of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company or (z) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (vi) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7.

 



e. “Code” means the United States Internal Revenue Code of 1986, as amended.

 

f. “Committee” means the committee appointed or designated by the Board to
administer this Agreement.

 

g. “Common Stock” means the common stock, par value $0.0001 per share, which the
Company is currently authorized to issue or may in the future be authorized to
issue, or any securities into which or for which the common stock of the Company
may be converted or exchanged, as the case may be, pursuant to the terms of this
Agreement.

 

h. “Employment Agreement” means that certain Employment Agreement, dated as of
December 6, 2019, by and between the Company and the Optionee.

 

i. “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

j. “Fair Market Value” means, as of a particular date, (i) if the shares of
Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported; (ii) if the
shares of Common Stock are not so listed, but are quoted on an automated
quotation system, the closing sales price per share of Common Stock reported on
the automated quotation system on that date, or, if there shall have been no
such sale so reported on that date, on the last preceding date on which such a
sale was so reported; (iii) if the Common Stock is not so listed or quoted, the
mean between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.,
formerly known as Pink OTC Markets Inc.; or (iv) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an independent third party, should the Committee elect in its sole
discretion to utilize an independent third party for this purpose), in good
faith, to be the fair market value per share of Common Stock. The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.

 

2

 

 

k. “Good Reason” shall have the meaning assigned to it in the Employment
Agreement.

 

l. “Incentive Stock Option” means an incentive stock option within the meaning
of Section 422 of the Code.

 

m. “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above or any limited
partnership listed in item (ii) above. “Subsidiaries” means more than one of any
such corporations, limited partnerships, partnerships or limited liability
companies.

 

n. “Termination of Service” occurs when an Optionee who is (i) an employee of
the Company or any Subsidiary ceases to serve as an employee of the Company and
its Subsidiaries, for any reason; (ii) an outside director of the Company or a
Subsidiary ceases to serve as a director of the Company and its Subsidiaries for
any reason; or (iii) a contractor of the Company or a Subsidiary ceases to serve
as a contractor of the Company and its Subsidiaries for any reason. Except as
may be necessary or desirable to comply with applicable federal or state law, a
“Termination of Service” shall not be deemed to have occurred when an Optionee
who is an employee becomes an outside director or contractor or vice versa.

 

o. “Total and Permanent Disability” means an Optionee is qualified for long-term
disability benefits under the Company’s or Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Optionee is not eligible to participate in such plan or policy, that the
Optionee, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee.

 

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement,
the Optioned Shares shall be vested, and the Stock Option shall be exercisable
as follows:

 

a. One third (1/3) of the total Optioned Shares (rounded down for fractional
shares) shall vest and that portion of the Stock Option shall become exercisable
on the first anniversary of the Date of Grant, provided the Optionee has
continuously provided services to the Group as an employee, contractor, or
outside director through that date.

 

b. An additional one third (1/3) of the total Optioned Shares (rounded down for
fractional shares) shall vest and that portion of the Stock Option shall become
exercisable on the second anniversary of the Date of Grant, provided the
Optionee has continuously provided services to the Group as an employee,
contractor, or outside director through that date.

 

3

 

 

c. The remaining Optioned Shares shall vest and that portion of the Stock Option
shall become exercisable on the third anniversary of the Date of Grant, provided
the Optionee has continuously provided services to the Group as an employee,
contractor, or outside director through that date.

 

Notwithstanding the foregoing, in the event that (i) a Change in Control occurs,
one hundred percent (100%) of the total Optioned Shares not previously vested
shall thereupon immediately become fully vested on the closing date of such
Change in Control, provided that the Optionee has continuously provided services
to the Group as an employee, contractor, or outside director through such date,
or (ii) the Optionee incurs a Termination of Service (x) by the Company without
Cause, or (y) by the Optionee for Good Reason, fifty percent (50%) of the total
Optioned Shares not previously vested shall thereupon immediately become fully
vested and exercisable on the date of such Termination of Service, as
applicable.

 

4. Term; Forfeiture.

 

a. Except as otherwise provided in this Agreement, to the extent the unexercised
portion of the Stock Option relates to Optioned Shares which are not vested on
the date of the Optionee’s Termination of Service, the Stock Option will be
terminated on that date. The unexercised portion of the Stock Option that
relates to Optioned Shares which are vested will terminate at the first of the
following to occur:

 

i. 5 p.m. on the date the Option Period terminates;

 

ii. 5 p.m. on the date which is twenty-four (24) months following the date of
the Optionee’s Termination of Service due to death;

 

iii. 5 p.m. on the date which is twelve (12) months following the date of the
Optionee’s Termination of Service due to the Optionee’s Total and Permanent
Disability;

 

iv. 5 p.m. on the date which is ninety (90) days following the date of the
Optionee’s Termination of Service by the Company without Cause;

 

v. immediately upon the Optionee’s Termination of Service by the Company for
Cause;

 

vi. 5 p.m. on the date which is thirty (30) days following the date of the
Optionee’s Termination of Service for any reason not otherwise specified in this
Section 4.a.; and

 

vii. 5 p.m. on the date the Company causes any portion of the Stock Option to be
forfeited pursuant to Section 7 hereof.

 

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Optionee, the Stock Option may be
exercised only by the Optionee, or by the Optionee’s guardian or personal or
legal representative. If the Optionee’s Termination of Service is due to his
death prior to the dates specified in Section 4.a. hereof, and the Optionee has
not exercised the Stock Option as to the maximum number of vested Optioned
Shares as set forth in Section 3 hereof as of the date of death, the following
persons may exercise the exercisable portion of the Stock Option on behalf of
the Optionee at any time prior to the earliest of the dates specified in Section
4.a. hereof: the personal representative of his estate, or the person who
acquired the right to exercise the Stock Option by bequest or inheritance or by
reason of the death of the Optionee; provided that the Stock Option shall remain
subject to the other terms of this Agreement and Applicable Laws, rules, and
regulations.

 

4

 

 

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.

 

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the “Exercise Date”), which shall be at least
three (3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Optionee shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows, in Optionee’s discretion: (a) cash, check,
bank draft, or money order payable to the order of the Company; (b) Common Stock
(including restricted Common Stock) owned by the Optionee on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, and which the Optionee has
not acquired from the Company within six (6) months prior to the Exercise Date;
(c) by delivery (including by FAX) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Optionee to a broker or dealer, reasonably acceptable to the Company,
to sell certain of the shares of Common Stock purchased upon exercise of the
Stock Option or to pledge such shares as collateral for a loan and promptly
deliver to the Company the amount of sale or loan proceeds necessary to pay such
purchase price; and/or (d) in any other form of valid consideration that is
acceptable to the Committee in its sole discretion. In the event that shares of
restricted Common Stock are tendered as consideration for the exercise of a
Stock Option, a number of shares of Common Stock issued upon the exercise of the
Stock Option equal to the number of shares of restricted Common Stock used as
consideration therefor shall be subject to the same restrictions and provisions
as the restricted Common Stock so tendered.

 

Upon payment of all amounts due from the Optionee, the Company shall cause the
Common Stock then being purchased to be registered in the Optionee’s name (or
the person exercising the Optionee’s Stock Option in the event of his death)
promptly after the Exercise Date, unless the Optionee, or such other person,
requests, in writing, delivery of the certificates for the Common Stock, in
accordance with the procedures established by the Committee. The obligation of
the Company to register or deliver shares of Common Stock shall, however, be
subject to the condition that if at any time the Company shall determine in its
discretion that the listing, registration, or qualification of the Stock Option
or the Common Stock upon any securities exchange or inter-dealer quotation
system or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Common Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.

 

If the Optionee fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Optionee’s Stock
Option and right to purchase such Optioned Shares may be forfeited by the
Optionee.

 

8. Nonassignability. The Stock Option is not assignable or transferable by the
Optionee except by will or by the laws of descent and distribution.

 

9. Rights as Stockholder. The Optionee will have no rights as a stockholder with
respect to any of the Optioned Shares until the issuance of a certificate or
certificates to the Optionee, or the registration of such shares in the
Optionee’s name, for the shares of Common Stock. The Optioned Shares shall be
subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates. The Optionee, by his execution of this Agreement,
agrees to execute any documents requested by the Company in connection with the
issuance of the shares of Common Stock.

 

5

 

 

10. Adjustment of Number of Optioned Shares and Related Matters.

 

a. Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, shares of Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the shares occurs, the Company,
in order to prevent diminution or enlargement of the benefits or potential
benefits intended to be made available under this Agreement, will adjust the
number and class of shares of stock that may be delivered under this Agreement
and/or the number, class, and price of shares of stock covered by this
Agreement. Notwithstanding anything herein to the contrary, no adjustments shall
be made or authorized to the extent that such adjustments would cause the Stock
Option or this Agreement to violate Section 409A of the Code.

 

b. Merger or Change in Control. In the event of a merger of the Company with or
into another corporation or other entity or a Change in Control, the Optioned
Shares granted under this Agreement will be treated as the Company determines
(subject to the provisions of Section 3 above and the following paragraph)
without the Optionee’s consent, including, without limitation (i) that the
Optioned Shares will be assumed, or a substantially equivalent award will be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof) with appropriate adjustments as to the number and kind of shares and
prices (and subject to Section 3 above); (ii) that the Optioned Shares will vest
and the restrictions applicable to the Optioned Shares will lapse, in whole or
in part, prior to consummation of such merger or Change in Control; (iii) the
termination of this Agreement in exchange for an amount of cash and/or property,
if any, equal to the amount that would have been attained upon the realization
of the Optionee’s rights as of the date of the occurrence of the transaction
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Company determines in good faith that no amount would have been
attained upon the realization of the Optionee’s rights, then this Agreement may
be terminated by the Company without payment); or (iv) any combination of the
foregoing.

 

For the avoidance of doubt, whether or not the successor corporation assumes or
substitutes for the Optioned Shares (or portion thereof), the Optionee will
fully vest in and all restrictions on the Optioned Shares will lapse on the
occurrence of a Change in Control.

 

For purposes of this Section 10.b, the Optioned Shares will be considered
assumed if, following the merger or Change in Control, they confer the right to
purchase or receive, for each share of Common Stock subject to this Agreement
immediately prior to the merger or Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
in Control by holders of the Company’s Common Stock for each share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock).

 

11. Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.

 

6

 

 

12. Voting. The Optionee, as record holder of some or all of the Optioned Shares
following exercise of this Stock Option, has the exclusive right to vote, or
consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

 

13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14. Investment Representations. Notwithstanding anything herein to the contrary,
the Optionee hereby represents and warrants to the Company, that:

 

a. The Common Stock that will be received upon exercise of the Stock Option are
acquired for investment purposes only for the Optionee’s own account and not
with a view to or in connection with any distribution, re-offer, resale, or
other disposition not in compliance with the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws;

 

b. The Optionee, alone or together with the Optionee’s representatives,
possesses such expertise, knowledge, and sophistication in financial and
business matters generally, and in the type of transactions in which the Company
proposes to engage in particular, that the Optionee is capable of evaluating the
merits and economic risks of acquiring Common Stock upon the exercise of the
Stock Option and holding such Common Stock;

 

c. The Optionee has had access to all of the information with respect to the
Common Stock underlying the Stock Option that the Optionee deems necessary to
make a complete evaluation thereof and has had the opportunity to question the
Company concerning the Stock Option and the Common Stock underlying the Stock
Option;

 

d. The decision of the Optionee to acquire the Common Stock upon exercise of the
Stock Option for investment has been based solely upon the evaluation made by
the Optionee;

 

e. The Optionee understands that the Common Stock underlying the Stock Option
constitutes “restricted securities” under the Securities Act and has not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Optionee’s investment intent as expressed herein. The Optionee
further understands that, subject to Section 27 below, the Common Stock
underlying the Stock Option must be held indefinitely unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available;

 

f. Except as set forth in Section 27 below, the Optionee acknowledges and
understands that the Company is under no obligation to register the Common Stock
underlying the Stock Option and that the certificates evidencing such Common
Stock will be imprinted with a legend which prohibits the transfer of such
Common Stock unless it is registered or such registration is not required in the
opinion of counsel satisfactory to the Company and any other legend required
under applicable state securities laws; and

 

g. The Optionee is an “accredited investor,” as such term is defined in Section
501 of Regulation D promulgated under the Securities Act.

 

7

 

 

15. Optionee’s Acknowledgments. The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under this Agreement.

 

16. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company or the Group, whether as an employee,
contractor, or outside director, or interfere with or restrict in any way the
right of the Company or the Group to discharge the Optionee as an employee,
contractor, or outside director at any time.

 

18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

19. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Optionee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

20. Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitutes the sole and only
agreement between the parties with respect to the said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement and that any agreement,
statement, or promise that is not contained in this Agreement shall not be valid
or binding or of any force or effect.

 

21. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

22. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties.

 

23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

8

 

 

24. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

25. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Optionee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:

 

a. Notice to the Company shall be addressed and delivered as follows:

 

InspireMD, Inc.

4 MENORAT HAMAOR ST.

TEL AVIV L3 6744832

Attn: ______________

Fax: _______________

 

b. Notice to the Optionee shall be addressed and delivered as set forth on the
signature page.

 

26. Tax Requirements. The Optionee is hereby advised to consult immediately with
his own tax advisor regarding the tax consequences of this Agreement. The
Company or, if applicable, any Subsidiary (for purposes of this Section 26, the
term “Company” shall be deemed to include any applicable Subsidiary), shall have
the right to deduct from all amounts paid in cash or other form in connection
with this Agreement any federal, state, local, or other taxes required by law to
be withheld in connection with this Agreement. The Company shall permit Optionee
receiving shares of Common Stock issued under this Agreement to pay the Company
the amount of any taxes that the Company is required to withhold in connection
with the Optionee’s income arising with respect to this Agreement. Such payments
shall be required to be made when requested by the Company and may be required
to be made prior to the registration or delivery of any certificate representing
shares of Common Stock, if such certificate is requested by the Optionee in
accordance with Section 7 of this Agreement. Such payment may be made by (a) the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (c) below) the required tax withholding
obligations of the Company; (b) if the Company, in its sole discretion, so
consents in writing, the actual delivery by the exercising Optionee to the
Company of shares of Common Stock that the Optionee has not acquired from the
Company within six (6) months prior to the date of exercise, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (c) below) the required tax withholding
payment; (c) if the Company, in its sole discretion, so consents in writing, the
Company’s withholding of a number of shares to be delivered upon the exercise of
the Stock Option, which shares so withheld have an aggregate Fair Market Value
that equals or exceeds the required tax withholding payment, but in no event
greater than the maximum permitted tax withholding amount taking into account
all applicable taxes;; or (d) any combination of (a), (b), or (c). The Company
may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Optionee.

 

27. Registration Covenant. The Company covenants and agrees to file a
registration statement under the Securities Act on Form S-8, subject to
requirements under Applicable Law, with respect to this Agreement and the Stock
Option granted hereunder as soon as administratively practicable following the
Date of Grant. Such registration shall be maintained for as long as the Optionee
may exercise the Stock Option hereunder.

 

9

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

 

  THE COMPANY:         INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig
Shore   Title: Chief Financial Officer         THE OPTIONEE:         /s/ Marvin
Slosman   Signature         Name: Marvin Slosman   Address: XXX      

 

10

 